Citation Nr: 1207033	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-38 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for the residuals of carcinoma of the maxillary sinuses.


REPRESENTATION

Veteran  represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1980 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran initially indicated her desire to testify at a Board hearing, but withdrew her hearing request in a statement received by VA in September 2011.

The Board finds that new and material evidence sufficient to reopen the Veteran's maxillary sinus carcinoma service connection claim, and the merits of that reopened claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision issued in August 2002, the RO denied service connection for carcinoma of the maxillary sinuses.  Following receipt of notification of this determination, the Veteran did not timely perfect an appeal, and the decision became final.

2.  The evidence submitted since August 2002 raises a reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for carcinoma of the maxillary sinuses is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As to the reopening of the Veteran's service connection claim, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

Claims to Reopen

The Veteran's service connection claim for maxillary sinus carcinoma was initially denied by an August 2002 decision.  The Veteran failed to appeal this decision, thereby rendering it final. 
	
A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether this low threshold is met, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In an August 2002 rating decision, the RO denied service connection for maxillary sinus carcinoma after concluding that the evidence failed to suggest that the Veteran developed this condition either during or within one year of service.  At the time, the Veteran asserted that her in-service treatment for dental trauma later evolved into her maxillary carcinoma.  New evidence added to the record since this denial includes the Veteran's representative's assertion that the Veteran developed this form of carcinoma as the result of her injectable pharmaceutical treatment of Haldol Deconoate (or haloperidol decanoate) for her service-connected paranoid schizophrenia.    In making this assertion, the representative cites article noting an increase in the incidence of tumors in female rats administered this drug. 

As referenced above, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court emphasized the relatively low threshold for reopening a previously denied claim.  The Court further emphasized that the analysis of a claim to reopen should include a determination as to whether the newly submitted evidence could trigger VA's duty to obtain a VA examination.  Applying this precedent, the Board finds that the newly submitted evidence is sufficient to reopen the Veteran's claim, as the newly submitted evidence, when presumed credible, raises a reasonably probability of substantiating her claim and triggers VA's duty to provide an examination.  Therefore, the Veteran's service connection claim for maxillary sinus carcinoma is reopened, and to this extent, the Veteran's appeal of this issue is granted.




ORDER

New and material evidence having been presented, the claim of service connection for carcinoma of the maxillary sinuses is reopened.


REMAND

The Veteran's service treatment records include a January 1983 ophthalmological treatment record, and although the handwritten treatment record is difficult to decipher, it appears to reflect that the Veteran sought treatment for pressure in her head and eye that she had been experiencing for one year.  On physical examination, the ophthalmologist noted tenderness to palpation of the left maxillary sinus and assessed the Veteran with a upper respiratory infection with sinus congestion.  

The Veteran's post-service treatment records reflect her reports of experiencing recurrent headaches since 1987, and radiological studies of record detected carcinoma of the Veteran's bilateral maxillary sinuses in 1994.  Thereafter, the Veteran underwent radiation therapy and a right maxillectomy in 1994 and a radical right neck dissection in 1997 after the carcinoma recurred.

Given the Veteran's in-service sinus treatment for long-standing head and eye pain in 1983, coupled with her complaints of an intractable headache relatively soon after service and her subsequent diagnosis of maxillary sinus carcinoma, the Board finds that VA's duty to provide the Veteran with a VA examination and medical opinion has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits). 

Furthermore, a review of the record suggests that not all VA treatment records related to the Veteran's maxillary sinus carcinoma are associated with the file, as the treatment of record from 1994 to 1997 consists only of radiological studies and surgical reports.  Additionally, the record fails to reflect any VA treatment from July 1992 to November 2001 and from April 2003 to the present.  Therefore, efforts to obtain these outstanding treatment records should be made.	

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any records of the Veteran's VA treatment for her carcinoma from July 1992 to November 2001 and from April 2003 to the present.

2.  Then, schedule the Veteran for an appropriate VA examination to address the potential relationship between her maxillary sinus carcinoma and service.  The examiner should review the Veteran's claims file in conjunction with the examination, to include the Veteran's in-service treatment for long-standing eye pressure and headaches and related assessment of maxillary sinus tenderness, as well as the Veteran's post-service reports of experiencing chronic headaches since 1987 and diagnosis of carcinoma of the bilateral maxillary sinuses in 1994.

After conducting a relevant physical examination of the Veteran, the examiner should opine whether it is at least as likely as not that the Veteran's maxillary sinus carcinoma had its onset in or is otherwise related to service.  In doing so, the examiner should address the Veteran's in-service sinus treatment, the Veteran's theory that her in-service dental trauma and resulting treatment contributed to her tumor growths, and her representative's theory that the Veteran developed this carcinoma as the result of medication prescribed to treat her service-connected paranoid schizophrenia. 

3.  Thereafter, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and her representative should be provided with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


